 


109 HR 3572 IH: Homeland Security Overtime Reimbursement Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3572 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Lowey (for herself, Mr. Cardoza, Mr. Lewis of Georgia, and Mr. Crowley) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to allow the Attorney General to award grants under a homeland security overtime program to reimburse law enforcement agencies for past overtime expenditures and to require the Attorney General to waive the matching funds requirement for such grants. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Overtime Reimbursement Act. 
2.Reimbursement of law enforcement agencies for past overtime expenditures under the Homeland Security Overtime Program 
(a)In generalSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended by adding at the end the following new subsection: 
 
(l)Special rules for homeland security overtime programs 
(1)Reimbursement for past overtime expendituresNotwithstanding section 1704(a), a recipient of a grant under a homeland security overtime program may use grant funds to pay for homeland security overtime expenditures incurred at any time during the fiscal year preceding the fiscal year in which the grant is made. 
(2)Waiver of matching fundsThe Attorney General shall waive the requirement under subsection (i) of a non-Federal contribution for any grant or portion of a grant under a homeland security overtime program to the extent that the grant is used to pay for expenditures described in paragraph (1). 
(3)Treatment of Puerto RicoPuerto Rico shall be considered both a unit of local government and a State for the purposes of any homeland security overtime program. 
(4)Homeland security overtime programThe term homeland security overtime program means a program for which a grant is made under subsection (a) to fund overtime expenditures to law enforcement agencies for training and increased patrols related to homeland security concerns.. 
(b)Conforming amendmentsPart Q of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) is amended— 
(1)in section 1704(a) (42 U.S.C. 3796dd–3(a)), by striking Funds made and inserting Except as provided in section 1701(l)(1), funds made; and 
(2)in section 1701(i) (42 U.S.C. 3796dd(i)), by striking The portion and inserting Except as provided in subsection (l)(2), the portion. 
3.Effective dateThe amendments made by this Act shall apply to any grant made under section 1701(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(a)) for which an application is submitted after the date of the enactment of this Act. 
 
